 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthshore Fabricators and Erectors, Inc. and Shop-men's Local Union 455, International Associationof Bridge, Structural and Ornamental Ironworkers,AFL-CIO. Case 29-CA-5396June 21, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on January 4, 1977, byShopmen's Local Union 455, International Associa-tion of Bridge, Structural and Ornamental Ironwork-ers, AFL-CIO, herein called the Union, and dulyserved on Northshore Fabricators and Erectors, Inc.,herein called the Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 29, issued a complaintand notice of hearing on January 25, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December 7,1976, following a Board election in Case 29-RC-3182, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about November 29, 1976, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On February 1, 1977,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint and on February 17, 1977, Respon-dent submitted a letter of position.On February 22, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on March 7,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forl Official notice is taken of the record in the representation proceeding,Case 29-RC-3182, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertpe Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of thenLRA, as amended.230 NLRB No. 46Summary Judgment should not be granted. OnMarch 17, 1976, Respondent filed its Cross-Motionfor Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motions for SummaryJudgmentIn its answer, letter of position, and Cross-Motionfor Summary Judgment, Respondent contends insubstance that the certification is invalid because theelection was conducted less than 10 days after thereceipt of the Excelsior list in contravention of theBoard's Rules and Regulations. In his Motion forSummary Judgment, counsel for the General Coun-sel contends that Respondent has not raised anyissue which is properly litigable in an unfair laborpractice proceeding and is merely seeking to reliti-gate issues decided by the Board in the representa-tion case, and, accordingly, that summary judgmentshould be granted. We agree.Review of the record herein, including that in theunderlying representation case (29-RC-3182), showsthat Local 819, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein the Petitioner, filed a petitionseeking to represent a production and maintenanceunit of Respondent's employees. The Union inter-vened on the basis of its contract with a multiem-ployer bargaining unit, of which Respondent alleged-ly was a member and asserted that a multiemployerunit was appropriate. After a hearing, the RegionalDirector issued his Decision and Direction ofElection on June 15, 1976, in which he found that aunit limited to Respondent's production and mainte-nance employees was appropriate.2By letter datedJune 18, 1976, the Union requested that the RegionalDirector conduct the election on or before June 30,1976, in order to avoid disenfranchising employeeson strike against Respondent since July 1, 1975. TheExcelsior list of eligible employees was received bythe Regional Office and mailed on June 22, 1976,and, as that list did not include striking employees, asupplemental list of eligible strikers was subsequentlymailed to the parties on June 24, 1976. The same day2 In his Decision and Direction of Election the Regional Director alsofound that the timeliness and propriety of Respondent's withdrawal fromthe multiemployer bargaining unit had been resolved contrary to Respon-dent in a prior unfair labor practice proceeding (Case 29-CA4619) andcould not be litigated in the representation case. Thereafter the Boarddenied the Union's request for review of this finding.346 NORTHSHORE FABRICATORS & ERECTORS, INC.the Regional Director notified the parties that theelection would be held on June 30 and Respondent,by telegrams to both the Regional Director and theBoard, requested that the election be stayed.3Respondent contended in substance that, by sched-uling the election for June 30, the Board wasimproperly shortening its requirement that theExcelsior list be supplied 10 days in advance of theelection. On June 28, the Regional Director reaf-firmed the June 30 election date and, by telegraphicorder of June 30, the Board denied the request tostay the election.In the election held on June 30, 1976, all 16 ballotscast were challenged. Both the Petitioner andRespondent filed similar objections regarding thetiming of the election. Specifically, Petitioner allegedthat it did not receive either the list of eligible votersor the election notice sufficiently in advance of theelection. Respondent's single objection alleged that itdid not have sufficient time to campaign among thestrikers after announcement of their eligibility shortlybefore the election.After investigation, the Regional Director onSeptember 1, 1976, issued his Supplemental Decisionon Objections and Challenged Ballots in which herecommended overruling the objections in theirentirety. With respect to the 16 challenges, herecommended that 8 be overruled, 5 sustained, and 3remain unresolved. Accordingly, he ordered that theeight overruled challenged ballots be opened andcounted and, if those eight ballots did not result in adeterminative election, that a hearing be held on thethree unresolved challenges. Treating together theobjections of Respondent and the Petitioner relatingto the timing of the election, the Regional Directorfound that, although the 6-day period between theJune 24 notification and the June 30 election wasshorter than the usual 25-day period regularlyutilized in setting election dates following directionsof election, (I) the Board had in similar unusualcircumstances sanctioned the shortening of timeperiods,4(2) the affected employees had numerousopportunities to question all parties, and (3) theburden of the shortened period fell equally on allparties.Subsequently, Petitioner filed a request for reviewof the Regional Director's Supplemental Decision,contending, inter alia, that the overruling of itsobjection on the timing of the election was improper.On November 17, 1976, the Board denied Petition-3 Petitioner filed a similar request with the Board.I The Regional Director basically relied on Kingsport Press, Inc., 146NLRB 260 (1964), to justify shortening the usual time requirement to avoiddisenfranchising the strikers.5 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).8 In its answer to the complaint, Respondent denies the request ander's request for review for lack of substantial issueswarranting review. Respondent did not requestreview of the overruling of its similar objection.On November 23, 1976, the eight overruledchallenged ballots were opened and counted; therevised tally showed that all eight were cast for theUnion and that, therefore, the remaining threeunresolved challenged ballots were not sufficient toaffect the results of the election. Accordingly, theRegional Director certified the Union on December7, 1976. It thus appears that Respondent is attempt-ing to raise issues which had been raised or couldhave been raised in the underlying representationcase.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding.6We shall, accordingly, deny Respon-dent's cross-motion and grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a New York corporation with its principaloffice and place of business at 2612 Chestnut Street,Ronkonkoma, New York, herein called the Ronkon-koma plant, where it is engaged in the shopfabrication and jobsite erection of steel and orna-mental metal products. During the past year, whichperiod is representative of its annual operationsgenerally, Respondent, in the course and conduct ofits business, purchased and caused to be transportedand delivered to its Ronkonkoma plant iron, steel,refusal to bargain. Respondent's uncontroverted letter of position, attachedto the Motion for Summary Judgment as Resp. Exh. Q, states that, for thepurposes of the Motion for Summary Judgment, Respondent would notcontest the allegations of a request and refusal. As this letter in effectamends Respondent's answer, we accordingly deem those allegations of thecomplaint concerning a request and refusal to be admitted to be true.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand related products, and other goods and materialsvalued in excess of $50,000, of which goods andmaterials valued in excess of $50,000 were transport-ed and delivered to its Ronkonkoma plant ininterstate commerce directly from States other thanthe State in which it is located and which weretransported and delivered to it and received fromother enterprises located in New York, each of whichother enterprises had received the said goods andmaterials in interstate commerce directly from Statesother than the State in which it is located.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDShopmen's Local Union 455, International Associ-ation of Bridge, Structural and Ornamental Iron-workers, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees ofRespondent employed at its Ronkonkoma plant,exclusive of all erectors, office clerical employees,guards and supervisors as defined in Section 2(11)of the Act.2. The certificationOn June 30, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 29, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 7, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about November 29, 1976, andcontinuously since on or about December 10, 1976,through January 6, 1977, and all times thereafter, theUnion has requested Respondent to bargain collec-tively with it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit. Commencing on or about November29, 1976, and continuing at all times thereafter todate, Respondent has refused, and continues torefuse, to recognize and bargain with the Union asthe exclusive representative for collective bargainingof all employees in said unit.Accordingly, we find that Respondent has, sinceNovember 29, 1976, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:348 NORTHSHORE FABRICATORS & ERECTORS, INC.CONCLUSIONS OF LAW1. Northshore Fabricators and Erectors, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Shopmen's Local Union 455, InternationalAssociation of Bridge, Structural and OrnamentalIronworkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees ofRespondent employed at its Ronkonkoma plant,exclusive of all erectors, office clerical employees,guards and supervisors as defined in Section 2(11) ofthe Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since December 7, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about November 29, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(aX5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Northshore Fabricators and Erectors, Inc., Ronkon-koma, New York, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Shopmen's LocalUnion 445, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO,as the exclusive bargaining representative of itsemployees in the following appropriate unit:All production and maintenance employees ofRespondent employed at its Ronkonkoma plant,exclusive of all erectors, office clerical employees,guards and supervisors as defined in Section 2(11)of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Ronkonkoma, New York, plantcopies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 29, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Shop-men's Local Union 455, International Associationof Bridge, Structural and Ornamental Ironwork-ers, AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees of Respondent employed at its Ronkon-koma plant, exclusive of all erectors, officeclerical employees, guards and supervisorsas defined in Section 2(11) of the Act.NORTHSHOREFABRICATORS ANDERECTORS, INC.350